 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE M. LOPEZ,                                   No. 1:16-cv-01489-LJO-SKO (HC)
12                       Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION TO DENY
14    DANIEL PARAMO, Warden, R.J.                      PETITIONER’S MOTION FOR A
      Donovan Correctional Facility,                   CERTIFICATE OF APPEALABILITY
15
                         Respondent.                   (Doc. 29)
16

17
            Petitioner Jose M. Lopez is a state prisoner who was proceeding with a petition for writ of
18
     habeas corpus pursuant to 28 U.S.C. § 2254. The Court referred the matter to the Magistrate Judge
19
     pursuant to 28 U.S.C. § 636(b)(1) and Local Rules 302 and 304.
20
            On September 24, 2018, the Magistrate Judge filed findings and recommendations in which
21
     she recommended that the Court deny the motion to issue a certificate of appealability. The findings
22
     and recommendations, which were served on Petitioner, provided that objections could be served
23
     within thirty days. Although thirty days have passed, Petitioner has not filed
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), having carefully reviewed
25
     the entire file de novo, the Court concludes that the findings and recommendations are supported
26
     by the record and proper analysis.
27

28
                                                       1
 1          Accordingly, the Court hereby ORDERS that the findings and recommendations filed
 2   September 24, 2018, be adopted in full and the motion for a certificate of appealability be DENIED.
 3

 4
     IT IS SO ORDERED.
 5
        Dated:     November 8, 2018                        /s/ Lawrence J. O’Neill _____
 6                                                UNITED STATES CHIEF DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
